Wheeler, Ch. J.
It does not appear that the witness, De Witt, was incompetent, from interest, to testify. The interest which disqualifies a witness, must be in the event of the cause itself, and not in the question to be decided. His liability to a like action, or his standing in the same predicament with the party, unless the verdict can be given in evidence for or against him, is an interest in the question only, and does not exclude him.
Nor was it necessary that the answer should have charged the plaintiff with notice of the fraud, in order to let in the evidence. A party cannot take a benefit from the fraudulent acts of another, though he may not have had knowledge of the fraud. There was error in excluding the evidence, for which the judgment must be reversed.
Reversed and remanded.